 In the Matter Of STAR PUBLISHING COMPANYandINDIANAPOLIS NEws-PAPER GUILD, LOCAL 70, AMERICAN NEWSPAPER GUILD, C. I. 0.CaseNo. 11-R-858.-Decided December 29, 1945Messrs. CarlWildeandW. A. Dyer,of Indianapolis,Ind., for the-Company.Messrs.Joseph K. ShepardandJack H. Munro,of Indianapolis,Ind., for the Union.Mr. Ben. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Indianapolis Newspaper*Guild, Local70, American!NewspaperGuild, C.I.0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Star Publishing Company, In-dianapolis,Indiana, herein called the Company,the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeWilliam 0. Murdock,Trial Examiner.The hearing was heldat Indianapolis,Indiana, on August 24,1945.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYStar Publishing Company is an Indiana corporation, having offices*in Indianapolis and Muncie, Indiana, where it publishes daily andSunday newspapers of general circulation.This proceeding involvesonly employees of the Indianapolis plant.The Company's annual65 N. L. R. B., No. 8.35 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDout-of-State purchases of news print and ink exceed $50,000, and itsannual revenue exceeds $250,000, three-fifths of which is securedfrom the sale of advertising, and 15 percent represents sales fromsources outside the State of Indiana.The Company uses the newsservices of the Associated Press, the United Press, North AmericanNewspaper Alliance, King Features, and other syndicates providingnews and photographs.The Company admits that it is 'engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndianapolisNewspaper Guild, Local 70, American NewspaperGuild, is a labor organization, affiliated with the Congress of Indus-trialOrganizations, admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks to represent all janitors employed by the Companyat itsIndianapolis plant.The Company does not generally opposethe foregoing unit, but does object to inclusion of the press and com-posing room janitors and the janitor at the Irvington branch office.Although the press room and composing room janitors and thejanitor at the branch office are under separate immediate supervision,they perform the same type of work as the maintenance janitors in theoffice building and on occasion are interchanged.We are of the opinionthat all janitors have duties and interests warranting their inclusionin a single bargaining unit; we shall, therefore, include the pressroom, composing room, and branch office janitors in the unit herein-after found appropriate.'The FieldExaminer reportedthatthe Union submitted 10 cards hearing the namesof 10 employees,listedon the Company's pay roll of August3, 1945, and that 7 cardsare dated'April 1945, 1 May1945, and 2 are undated.There are approximately12 employees in the appropriate unit STAR PUBLISHING COMPANY37We find that all janitors employed by the Company at Indianapolis,Indiana, including janitors at the Irvington branch office and in thecomposing and press rooms, but excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Star PublishingCompany, Indianapolis, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by IndianapolisNewspaper Guild, Local 70, American Newspaper Guild, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.